Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: DE 102014001661 discloses measuring the velocity of a gas exiting a nozzle by using a measuring unit (element 4) that measures pressures at different measuring points to convert to a velocity profile of the gas jet.  The gas can be supersonic (see paragraph 0012).  CN 200510069277 discloses using a hot wire anemometer for detecting ultrasonic speed and airflow temperature (see abstract).  Regarding claim 6, none of the references of record discloses or suggests, alone or in combination, “A jet observation apparatus comprising:
a velocity sensor  ….. ; and a processor configured to acquire, as information representing a position of a maximum point of the velocity of the supersonic jet, a peak value of consecutive output data output by the velocity sensor, the maximum point being formed at the position away from the emission opening, the maximum point of velocity being formed in a Mach disk region where reflected waves of an assist gas reflected at a boundary between the Supersonic jet and an atmosphere outside the supersonic jet interfere with each other”.”.  Regarding claim 8, none of the references of record discloses or suggests, alone or in combination, “A method of observing a jet, the method comprising:
consecutively measuring velocity of a supersonic jet of a gas emitted from an emission opening of a nozzle … ; and

acquiring, as information representing a position of a maximum point of the velocity of the supersonic jet, a peak value of data obtained by consecutive measurement, the maximum point being formed at the position away from the emission opening, the maximum point of velocity being formed in a Mach disk region where reflected waves of an assist gas reflected at a boundary between the supersonic jet and an atmosphere outside the supersonic jet interfere with each other”.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761